                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF INDIANA
                                     FORT WAYNE DIVISION

UNITED STATES FIRE INSURANCE        )
COMPANY,                            )
                                    )
        Plaintiff,                  )
                                    )
        v.                          ) CASE NO. 1:18-cv-00340-WCL-SLC
                                    )
NATIONAL CARRIERS OF AMERICA, INC., )
et al.,                             )
                                    )
        Defendants.                 )

                                           OPINION AND ORDER

         Plaintiff United States Fire Insurance Company filed this case in this Court on October

22, 2018, based on diversity jurisdiction pursuant to 28 U.S.C. § 1332(a). (DE 1). In the

complaint, Plaintiff alleges that it is a citizen of both Delaware and New Jersey because it is

incorporated in the Delaware and has its principal place of business in New Jersey. (DE 1 ¶¶ 2,

3). As to Defendants, Plaintiff simply alleges that “[n]one of the defendants . . . is a citizen of

either Delaware or New Jersey.” (DE 1 ¶ 3).

         But a “naked declaration that there is diversity of citizenship is never sufficient.”

Thomas v. Guardsmark, LLC, 487 F.3d 531, 533 (7th Cir. 2007). Plaintiff must inform the Court

of the citizenship of each Defendant, and affirmatively trace the citizenship of any Defendant

who is not a corporation or an individual through all applicable layers of ownership.1 See

Meyerson v. Harrah’s E. Chi. Casino, 299 F.3d 616, 617 (7th Cir. 2002) (“[I]n the case of a firm

that is not a corporation, its citizenship is the citizen of its owners, partners, or other


         1
            “Allegations of federal subject matter jurisdiction may not be made on the basis of information and belief,
only personal knowledge.” Yount v. Shashek, 472 F. Supp. 2d 1055, 1057 n.1 (S.D. Ill. 2006) (citing Am.’s Best
Inns, Inc. v. Best Inns of Abilene, L.P., 980 F.2d 1072, 1074 (7th Cir. 1992)).
principals.”).

        As to individual Defendants, an individual’s citizenship is determined by his or her

domicile. See Heinen v. Northrop Grumman Corp., 671 F.3d 669, 670 (7th Cir. 2012)

(“[R]esidence may or may not demonstrate citizenship, which depends on domicile—that is to

say, the state in which a person intends to live over the long run. An allegation of ‘residence’ is

therefore deficient.” (citations omitted)). Therefore, the Court must be informed of the domicile

of any individual Defendant.

        And with respect to estate Defendants, “the legal representative of the estate of a

decedent shall be deemed to be a citizen only of the same State as the decedent.” 28 U.S.C. §

1332(c)(2); see Gustafson v. zumBrunnen, 546 F.3d 398, 400-01 (7th Cir. 2008) (noting that the

federal diversity statute treats the legal representative of a decedent’s estate as a citizen of the

same state as the decedent); see also Hunter v. Amin, 583 F.3d 486, 491-92 (7th Cir. 2009).

Therefore, Plaintiff must recite the domicile of any decedent at the time of death, and in turn, the

citizenship of the estate.

        It is important to remember that as the party seeking to invoke federal diversity

jurisdiction, Plaintiff bears the burden of demonstrating that the requirement of complete

diversity has been met. Chase v. Shop’n Save Warehouse Foods, Inc., 110 F.3d 424, 427 (7th

Cir. 1997). Accordingly, Plaintiff is afforded to and including November 6, 2018, to file an

amended complaint that adequately informs the Court of the citizenship of all the parties.

        SO ORDERED.

        Entered this 23rd day of October 2018.

                                                        /s/ Susan Collins
                                                        Susan Collins
                                                        United States Magistrate Judge


                                                   2
